                               UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF TENNESSEE
                                    NASHVILLE DMSION

AMERICAN SELECT INSURANCE                          )
COMPANY,                                           )
                                                   )
           Plaintiff,                              )
                                                   )            Case No. 3:20-cv-00448
vs.                                                )
                                                   )            ruDGE ALETA A. TRAUGER
HEARTLAND ROOFING, LLC,                            )
HEARTLAND ROOFING, SIDING,                         )            ruRY TRIAL DEMANDED
WINDOWS, LLC, and COREY GERULIS                    )
                                                   )
           Defendants.                             )

                                   AGREED FINAL JUDGMENT

           Pending before the Court is the parties' Joint Motion to Enter Agreed Final Judgment. It

appearing to the Court, as evidenced by the parties' signatures below, that to avoid the time,

expense and uncertainty of protracted litigation, the parties have reached an agreement and

compromise to settle the above-captioned action. Thus, having reviewed the Joint Motion to Enter

Agreed Final Judgment, and having determined that the laws and equities of the cause support

their agreement, the Court enters this Agreed Final Judgment as follows:

           1.      This Court has jurisdiction over the subject matter of this lawsuit and over all

parties.

           2.      Defendants Heartland Roofing, LLC and Heartland Roofing, Siding, Windows,

LLC (collectively, "Heartland Defendants") consent to a money judgment being entered against

the Heartland Defendants, joint and severally, in the amount of Fifty Thousand and 00/100 Dollars

($50,000.00).

           3.      Defendant Corey Gerulis is not personally, vicariously, or otherwise liable for any

liabilities of the Heartland Defendants arising out of the above-captioned action. Any and all

                                               Page 1 of3

      Case 3:20-cv-00448 Document 35 Filed 02/11/21 Page 1 of 3 PageID #: 137
claims arising out of, or related to, the above-captioned action or this Agreed Final Judgment that

exist now or may exist in the future against Mr. Gerulis are hereby DISMISSED with prejudice.

       4.      This Agreed Final Judgment shall not be construed as an admission of liability, or

used as a waiver or limitation of any defense otherwise available to Defendants in any other action,

or of Defendants' right to defend from, or make any arguments in, any other action relating to the

subject matter of the above-captioned action.

       5.      This Agreed Final Judgment constitutes a final judgment of this Court, resolving

all issues remaining in the case and constituting a final order.

       6.      That each party shall be responsible for their own attorney' s fees, court cost and

discretionary costs.

       7.      That any outstanding court cost shall be taxed to the Heartland Defendants.

       It is SO ORDERED.




                                                ALETA A. TRAUGER
                                                U.S. District Judge




                                             Page 2 of3

   Case 3:20-cv-00448 Document 35 Filed 02/11/21 Page 2 of 3 PageID #: 138
APPROVED FOR ENTRY:



 Isl .Mattlteu,.   &mnoJh.l
MATTHEW CONNOLLY (admitted pro hac vice)
de Luca Levine, LLC
Three Valley Square, Suite 220
Blue Bell, PA 19422
215-383-0081
Mconnolly@delucalevine.com




 Isl f.duuvuL   9Ja.8A
EDWARD U. BABB, BPR#013707
Butler, Vines and Babb, PLLC
2701 Kingston Pike
Knoxville, TN 37901-2649
865-244-3926
eBabb@bvblaw.com
Attorneys for Plaintiff



/s/ Byron M. Gill
Byron M. Gill, BPR# 022802
Jacob L. Perry, BPR# 034388
Rochelle, McCulloch & Aulds, PLLC
109 N. Castle Heights A venue
Lebanon, TN 37087
bgill@1ma-law.com
jpen-y@rma-law.com
Attorneys for Defendants




                                    Page3 of3

   Case 3:20-cv-00448 Document 35 Filed 02/11/21 Page 3 of 3 PageID #: 139
